 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                EASTERN DIVISION

11   LUIS ALBERTO ROMERO,                    )
12                                           ) Case No.: 5:18-CV-01454-GJS
                  Plaintiff,                 )
13                                           )
14         vs.                               ) [PROPOSED] JUDGMENT OF
                                             ) REMAND
15
     NANCY A. BERRYHILL, Acting              )
16   Commissioner of Social Security,        )
17                                           )
                  Defendant.                 )
18                                           )
19         The Court having approved the parties’ Stipulation to Voluntary Remand
20   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
21
     (“Stipulation to Remand”) lodged concurrent with the lodging of the within
22
     Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
23
     DECREED that the above-captioned action is remanded to the Commissioner of
24
     Social Security for further proceedings consistent with the Stipulation to Remand.
25
26   DATED: April 4, 2019
27
                                           GAIL J. STANDISH
28                                         UNITED STATES MAGISTRATE JUDGE



                                             -1-
